Citation Nr: 1047151	
Decision Date: 12/17/10    Archive Date: 12/22/10

DOCKET NO.  06-06 803	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, 
California


THE ISSUES

1.  Entitlement to service connection for hypertension, to 
include as secondary to diabetes mellitus type II (diabetes) and 
arteriosclerotic heart disease (heart disease).

2.  Entitlement to a disability rating higher than 10 percent for 
peripheral neuropathy of the right leg.

3.  Entitlement to a disability rating higher than 10 percent for 
peripheral neuropathy of the left leg.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Cheryl E. Handy, Associate Counsel
INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
March 1964 to December 1967.

These matters are before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in September 2004 of the 
Department of Veterans Affairs (VA) Regional Office (RO) in Los 
Angeles, California.  The Board remanded the case in March 2010.  
The Board is satisfied that there has been substantial compliance 
with the remand directives.  Stegall v. West, 11 Vet. App. 268 
(1998).

As noted in the March 2010 remand, the July 2004 VA 
examination raised the issue of entitlement to service 
connection on a secondary basis for hyperlipidemia.  In 
addition, the record raises the issue of entitlement to 
nonservice-connected pension benefits.  These issues have 
not yet been adjudicated and are referred to the AOJ for 
appropriate action.


FINDINGS OF FACT

1. Hypertension was not incurred in or aggravated by service, is 
not causally related to service, and was not caused or aggravated 
by a service-connected disability.   

2. Throughout the appeals period, the Veteran's peripheral 
neuropathy of the right leg has been manifested by pain and 
tingling with decreased sensitivity to light touch on 
examination; sensory impairments or impairment of reflexes or 
motor function consistent with moderate incomplete paralysis have 
not been shown.

3. Throughout the appeals period, the Veteran's peripheral 
neuropathy of the left leg has been manifested by pain and 
tingling with decreased sensitivity to light touch on 
examination; sensory impairments or impairment of reflexes or 
motor function consistent with moderate incomplete paralysis have 
not been shown.


CONCLUSIONS OF LAW

1. The criteria for service connection for hypertension have not 
been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.310 (2010).  

2. The criteria for a rating higher than 10 percent for 
peripheral neuropathy of the right leg have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.124a, Diagnostic Code 
8520 (2010).

3. The criteria for a rating higher than 10 percent for 
peripheral neuropathy of the left leg have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.124a, Diagnostic Code 
8520 (2010). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties to 
notify and to assist a claimant in developing information and 
evidence necessary to substantiate a claim.  

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA 
receives a complete or substantially complete application for 
benefits, it will notify the claimant of the following: (1) any 
information and medical or lay evidence that is necessary to 
substantiate the claim, (2) what portion of the information and 
evidence VA will obtain, and (3) what portion of the information 
and evidence the claimant is to provide.  

Also, the VCAA notice requirements apply to all five elements of 
a service connection claim.  The five elements are: (1) Veteran 
status; (2) existence of a disability; (3) a connection between 
the Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

In regard to the claim for service connection, the RO provided 
pre- and post-adjudication VCAA notice by letters, dated in April 
2003 and March 2010.  The Veteran was notified of the evidence 
needed to substantiate the claim of service connection, namely, 
evidence of current disability; evidence of an injury or disease 
in service or event in service, causing injury or disease; and 
evidence of a relationship between the current disability and the 
injury, disease, or event in service.  Additionally, the Veteran 
was notified that VA would obtain VA records and records of other 
Federal agencies, and that he could submit other records not in 
the custody of a Federal agency, such as private medical records 
or with his authorization VA would obtain any such records on his 
behalf.  The March 2010 notice letter included the general 
provisions for the effective date of a claim and the degree of 
disability assignable. 

As for content and timing of the VCAA notice, the documents 
complied with the specificity requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate a claim and the relative duties of VA and the 
claimant to obtain evidence); of Charles v. Principi, 16 Vet. 
App. 370 (2002) (identifying the document that satisfies VCAA 
notice); of Charles v. Principi, 16 Vet. App. 370 (2002) 
(identifying the document that satisfies VCAA notice); of 
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (pre-adjudication 
notice); and of Dingess v. Nicholson, 19 Vet. App. 473 (2006) 
(notice of the elements of the claim).  

To the extent that the VCAA notice came after the initial 
adjudication, the timing of the notice did not comply with the 
requirement that the notice must precede the adjudication.  The 
procedural defect was cured as after the RO provided content-
complying VCAA notice the claim was readjudicated, as evidenced 
by the supplemental statement of the case in June 2010.  Mayfield 
v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007) (Timing error cured 
by adequate VCAA notice and subsequent readjudication without 
resorting to prejudicial error analysis.).  

In regard to the claim for increased rating, the RO provided pre-
adjudication VCAA notice by a letter dated in April 2003.  Where, 
as here, service connection has been granted and the initial 
rating has been assigned, the claim of service connection has 
been more than substantiated, it has been proven, thereby 
rendering 38 U.S.C.A. §5103(a) notice no longer required because 
the purpose that the notice was intended to serve has been 
fulfilled.  Once the claim of service connection has been 
substantiated, the filing of a notice of disagreement with the 
disability rating assigned by the RO in the rating decision does 
not trigger additional 38 U.S.C.A. § 5103(a) notice.  Therefore, 
further VCAA notice under 38 U.S.C.A. § 5103(a) and § 3.159(b)(1) 
is no longer applicable.  Dingess, 19 Vet. App. 473; Dunlap v. 
Nicholson, 21 Vet. App. 112, 116-117 (2007); Goodwin v. Peake, 22 
Vet. App. 128 (2008). 

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim.  VA has obtained the Veteran's service 
treatment records as well as post-service VA and private 
treatment records.  The Veteran was afforded an opportunity to 
present testimony at a hearing.  All remand instructions have 
been substantially complied with, and no further action is 
necessary in this regard.  See Dyment v. West, 13 Vet. App. 141, 
146-47 (1999), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

With respect to the claims for increased rating, the Veteran was 
afforded VA examinations in July 2004 and May 2010 which are 
adequate for rating purposes:  the VA examination reports contain 
sufficiently specific clinical findings and informed discussion 
of the pertinent history and features of the disability on 
appeal.  The Veteran was also afforded an examination in 
conjunction with his claim of service connection and nexus 
opinions were obtained which adequately and probatively address 
whether there is any link between the Veteran's hypertension and 
service or a service-connected disability.  The Board 
acknowledges that there appear to be outstanding relevant 
records.  However, the record documents that the Veteran was 
instructed to either submit these records or a signed release but 
failed to do so.  The Veteran is responsible for providing 
pertinent evidence in his possession.  See Hayes v. Brown, 5 Vet. 
App. 60, 68 (1993) (VA's duty to assist is not a one-way street; 
if a veteran wishes help, he/she cannot passively wait for it in 
those circumstances where his/her own actions are essential in 
obtaining the putative evidence).  It is therefore the Board's 
conclusion that the Veteran has been provided with every 
opportunity to submit evidence and argument in support of her 
claims, and to respond to VA notices.

Service Connection

Service connection may be established for disability resulting 
from personal injury suffered or disease contracted in the line 
of duty in the active military, naval, or air service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury or disease 
occurred in service is not enough; there must be chronic 
disability resulting from that injury or disease.  In order to 
prevail on the issue of service connection there must be 
competent evidence of a current disability; medical evidence, or 
in certain circumstances, lay evidence of in- service occurrence 
or aggravation of a disease or injury; and competent evidence of 
a nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan 
v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  Service connection 
may also be granted for chronic disorders, such as hypertension, 
when manifested to a compensable degree within one year of 
separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 
C.F.R. §§ 3.307, 3.309.  Furthermore, service connection may be 
established on a secondary basis for a disability that is 
proximately due to, the result of, or aggravated by a service-
connected disability.  38 C.F.R. § 3.310(a).  

In this decision, the Board has considered all lay and medical 
evidence as it pertains to the issue.  38 U.S.C.A. §§ 5107(b), 
7104(a); 38 C.F.R. § 3.303(a).  In rendering a decision on 
appeal, the Board must analyze the credibility and probative 
value of the evidence, account for the evidence which it finds to 
be persuasive or unpersuasive, and provide the reasons for its 
rejection of any material evidence favorable to the claimant.  
See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. 
Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence 
differs from weight and credibility.  Competency is a legal 
concept determining whether testimony may be heard and considered 
by the trier of fact, while credibility is a factual 
determination going to the probative value of the evidence to be 
made after the evidence has been admitted.  Rucker v. Brown, 10 
Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 
(1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 
(1991) ("although interest may affect the credibility of 
testimony, it does not affect competency to testify").  In 
determining whether statements submitted by a veteran are 
credible, the Board may consider internal consistency, facial 
plausibility, consistency with other evidence, and statements 
made during treatment.  Caluza v. Brown, 7 Vet. App. 498 (1995).  

The Veteran seeks service connection of hypertension on a direct 
basis or, alternatively, as secondary to the service-connected 
disabilities of diabetes and heart disease.

The service treatment records do not contain a complaint, 
finding, history, treatment, or diagnosis of hypertension.  On 
March 1964 service entrance examination, the blood pressure 
reading was 136/70.  On December 1967 service separation 
examination, the blood pressure reading was 120/90.  
Hypertension, as defined in 38 C.F.R. § 4.104, Diagnostic Code 
7101, Note (1), is diastolic blood pressure predominantly 90 mm 
or greater, or systolic blood pressure predominantly 160 mm or 
greater.  

After service, the record shows that both hypertension and 
diabetes mellitus were diagnosed in 2002.  At the time of 
diagnosis of hypertension, the provider noted that the Veteran 
had a history of coronary artery disease, status post myocardial 
infarction, status post angioplasty with stenting.

On July 2004 VA examination, the Veteran reported being diagnosed 
with diabetes mellitus in March 2002 while he was hospitalized 
for a myocardial infarction; he was placed on oral medications 
for his diabetes at that time, and was on a restricted diet.  The 
Veteran's hypertension was managed with oral medications.  There 
was no history of stroke, headache, blurred or double vision, but 
there had been a diagnosis of hypercholesteremia.  On physical 
examination the Veteran's blood pressure readings were 140/89, 
146/86, and 136/85.  The examiner diagnosed essential 
hypertension not caused by diabetes mellitus, but noted that 
hypertension can be aggravated by diabetes mellitus.

On his October 2004 Notice of Disagreement, the Veteran reported 
that he was taking medication daily for his hypertension and was 
following a diet and exercise program.  He said he knew his 
hypertension was directly caused by his Agent Orange-related 
diabetes and requested a disability rating of 20 percent.

On his February 2006 Substantive Appeal (VA Form 9), the Veteran 
stated that his current treating physicians related his 
hypertension to his heart disease and diabetes and said he would 
submit statements from his doctors to that effect.

On May 2010 VA examination, the Veteran reported he was diagnosed 
with hypertension when he had a heart attack.  He had been 
treated continuously with an ACE inhibitor and a Beta blocker.  
He reported that he was also diagnosed with diabetes in 2002 at 
the time of his heart attack.  He had no history of hypertensive 
renal disease, stroke, nosebleeds, or headaches related to 
hypertension.  On physical examination there was no evidence of 
congestive heart failure or pulmonary hypertension, and his blood 
pressure readings were 136/70, 123/75, and 123/69.  A normal 
electrocardiogram from December 2009 was reviewed as were CBC 
results.  The examiner diagnosed hypertension, controlled, with 
no effect on the Veteran's usual occupation.  The examiner 
offered the opinion that it was less likely than not that the 
Veteran's hypertension had been aggravated by his service-
connected diabetes mellitus or arteriosclerotic heart disease, 
noting that his hypertension was well-controlled and his renal 
functioning was normal.

After review of the evidence, the Board finds that service 
connection is not warranted on a direct basis because the 
evidence does not suggest that hypertension onset in service or 
is causally related to service.  The Board acknowledges that the 
Veteran had an elevated diastolic blood pressure reading of 90 at 
service separation.  The evidence does not suggest that chronic 
hypertension existed during service or continuously from service, 
however:  the service treatment records do not reveal any 
additional elevated readings during service and the earliest 
diagnosis of record dates in 2002, almost 35 years after 
separation from service.  See Maxson v. Gober, 230 F.3rd. 1330, 
1333 (Fed. Cir. 2000) (time elapsed prior to initial complaint 
can be considered as evidence against the claim.).  Additionally, 
although the Veteran is competent to report a history of being 
diagnosed with hypertension prior to 2002 or a history of 
persistently elevated diastolic readings from separation until 
the initial diagnosis in 2002, he has not done so.  Furthermore, 
the evidence does not include any medical findings suggesting 
that hypertension onset during service or that there is a causal 
relationship between service and hypertension.  Thus, service 
connection on a direct basis is not warranted.  

Regarding the issue of secondary service connection, which is the 
Veteran's main contention (i.e. that the hypertension is related 
to his service-connected diabetes or heart disease), VA medical 
professionals have competently stated that the Veteran's 
hypertension was not caused or aggravated by the service-
connected diabetes and was not aggravated by the service 
connected heart disease, in part because the Veteran's renal 
functioning is normal and his hypertension is well-controlled.  
The Veteran has not provided any opinions from other doctors, or 
any other medical evidence, in support of his claim that his 
hypertension is due to or the result of his service-connected 
diabetes or heart disease, and although he asserts that such a 
link exists, as a layperson, he is not competent to make such a 
determination.  In this case, the competent evidence does not 
suggest that the service-connected diabetes or heart disease 
caused or aggravated the Veteran's hypertension; thus, service 
connection for hypertension on a secondary basis must be denied.

Finally, the Board notes that the list of presumptive conditions 
due to exposure to Agent Orange has recently been amended to 
include ischemic heart disease.  The definition of ischemic heart 
disease does not include hypertension.  See Diseases Associated 
with Exposure to Certain Herbicide Agents, 75 Fed. Reg. 14,391, 
14, 393 (March 25, 2010) (to be codified at 38 C.F.R. § 
3.309(e)).  Therefore, the Board finds no factual or legal basis 
to associate hypertension to exposure to Agent Orange.  While the 
Veteran is not precluded from establishing service connection 
with proof of direct causation (see Combee v. Brown, 34 F.3d 
1039, 1042 (Fed. Cir. 1994)) as noted above, a direct basis for 
service connection has not been shown.  

In conclusion, the preponderance of the evidence is against the 
Veteran's claim for service connection for hypertension.  The 
evidence of record does not indicate such a disability had its 
onset during active service or is in any way related to service, 
or that it is due to or the result of a service-connected 
disability.  Thus, the claim is denied.  

Increased Ratings

A disability rating is determined by the application of VA's 
Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. 
Part 4.  The percentage ratings contained in the Rating Schedule 
represent, as far as can be practicably determined, the average 
impairment in earning capacity resulting from diseases and 
injuries incurred or aggravated during military service and their 
residual conditions in civil occupations.  38 U.S.C.A. § 1155.  
Where there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria for that rating.  
Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7.  
The Board will consider whether separate ratings may be assigned 
for separate periods of time based on facts found, a practice 
known as "staged ratings," whether it is an initial rating case 
or not.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart 
v. Mansfield, 21 Vet. App. 505, 510 (2007).

Peripheral neuropathy of the lower extremities is rated under 
Diagnostic Code (DC) 8520 for impairment of the sciatic nerve.  
The introductory note to Diseases of the Peripheral Nerves 
defines the term "incomplete paralysis" as a degree of lost or 
impaired function substantially less than the type pictured for 
complete paralysis.  It adds that when the involvement of a 
peripheral nerve is wholly sensory, the rating should be for the 
mild or, at most, moderate degree.  Under DC 8520, a 10 percent 
rating is assigned for mild incomplete paralysis, and a 20 
percent rating is assigned.  When there is complete paralysis of 
the sciatic nerve, the foot dangles and drops, no active movement 
of the muscles below the knee is possible, and flexion of the 
knee is weakened or (very rarely) lost.  

Electrodiagnostic testing in November 2002 showed an abnormal 
nerve conduction study of the lower extremities and evidence of 
axonal sensory-neural peripheral polyneuropathy.  EMG testing did 
not reveal any evidence of acute or chronic denervation changes.  
At the time of the testing, the Veteran reported numbness over 
the last three toes of feet, right more so than left, and 
intermittent soreness of the right thigh.

On VA examination in July 2004, the Veteran reported some 
restriction in his activities due to pain and numbness in his 
feet.  He reported tingling in his feet and said the bed sheets 
bothered his feet at night.  Neurological testing showed normal 
motor function and sensation intact to vibration, light touch, 
and proprioception.  However, the Veteran's patellar and Achilles 
reflexes were markedly decreased.  

In his October 2004 Notice of Disagreement, the Veteran observed 
that he was taking two types of oral medication for his 
peripheral neuropathy in order to control the pain and loss of 
movement.  He felt that a 20 percent disability rating for each 
leg was warranted.

On May 2010 VA examination, the Veteran reported experiencing 
tingling and numbness in his feet all the time.  He was not 
receiving any treatment at that time.  Sensory function testing 
of the legs showed normal sensation for vibration and position 
and decreased sensation for light touch.  Reflex testing of his 
legs was normal and there was no muscle atrophy or tremors.  His 
gait and balance were normal and no joint functions appeared to 
be affected.  The examiner diagnosed the Veteran with mild 
peripheral neuropathy.  

The Board has considered whether a higher rating is warranted 
under DC 8520 for either leg but finds that one is not because 
the Veteran's symptomatology does not approximate the disability 
picture contemplated by "moderate" incomplete paralysis.  The 
medical evidence indicates that the Veteran's peripheral 
neuropathy of the lower extremity is solely manifested by sensory 
diminishment - not loss, and there is no objective evidence of 
any diminishment of strength or function.  Moreover, the record 
includes no medical findings of "moderate" impairment, though it 
does include the 2010 VA examiner's characterization of the 
impairment caused by the peripheral neuropathy as "mild."  In 
sum, the Board finds that the Veteran's peripheral neuropathy of 
the right and left legs do not approximate "moderate" incomplete 
paralysis of the median nerve; thus, a rating in excess of 10 
percent is not warranted under DC 8515.

Extraschedular Rating

Although the Board is precluded by regulation from assigning 
extraschedular ratings under 38 C.F.R. § 3.321(b)(1) in the first 
instance, the Board is not precluded from considering whether the 
case should be referred to the Director of VA's Compensation and 
Pension Service.

The threshold factor for extraschedular consideration is a 
finding that the evidence presents such an exceptional disability 
picture that the available schedular rating for a service-
connected disability is inadequate.  There must be a comparison 
between the level of severity and symptomatology of the service-
connected disability with the established criteria.

If the criteria reasonably describe the Veteran's disability 
level and symptomatology, then the disability picture is 
contemplated by the Rating Schedule, and the assigned schedular 
evaluation is, therefore, adequate, and no referral is required.  
Thun v. Peake, 22 Vet. App. 111 (2008).

Here, the rating criteria reasonably describe the Veteran's 
disability levels and symptomatology of decreased sensory 
perception, and provide for higher ratings for more severe 
symptoms productive of functional limitations.  Although the 
Veteran asserted that his ability to work is affected due to 
decreased strength and stamina, there is no evidence relating 
these symptoms to the disability at issue.  Thus, the disability 
pictures are contemplated by the Rating Schedule, and the 
assigned schedular ratings are, therefore, adequate.  
Consequently, referral for extraschedular consideration is not 
required under 38 C.F.R. § 3.321(b)(1).
ORDER

Service connection for hypertension, to include as secondary to 
diabetes mellitus, type II, and/or arteriosclerotic heart disease 
is denied.  

A disability rating higher than 10 percent for peripheral 
neuropathy of the right leg is denied.

A disability rating higher than 10 percent for peripheral 
neuropathy of the left leg is denied.



____________________________________________
N. Snyder
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


